 MERCY HOSPITAL MERCY SOUTHWEST HOSPITAL 545Mercy Hospital Mercy Southwest Hospital and Cali-fornia Nurses™ Associations  Mercy Hospital Mercy Southwest Hospital and SEIU Nurse Alliance Local 535 and California Nurses™ Association.  Cases 31ŒCAŒ25139 and 31ŒRCŒ7993 November 20, 2002 DECISION, ORDER, AND DIRECTION BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This case involves the issue of whether the Respon-dent™s implementation of wage increases, or the timing of their announcement or implementation, granted to its registered nurses who were the subject of organizing drives by two competing labor organizations, violates the Act or constitutes election misconduct sufficient to set aside the May 30Œ31, 2001 election.1  We agree with the judge™s conclusion that because there is sufficient evi-dence that the Respondent had been planning, in advance of the union activity, to implement a system-wide wage survey and corresponding adjustments to the nurses™ salaries as a result of its recruitment and retention prob-lems, the wage increase itself does not violate Section 8(a)(3) of the Act.  However, we further agree with the judge, for the reasons set forth below, that the timing of the Respondent™s announcements of the nurses™ wage increases during the critical period violates Section 8(a)(1) of the Act and constitutes election misconduct.2In determining whether a grant of benefits during an election campaign violates the Act, the Board has held                                                                                                                      1 On November 19, 2001, Administrative Law Judge Lana H. Parke issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed cross-exceptions and a combined supporting brief and brief in opposition to the Respondent™s exceptions, and the Charging Party/Intervenor filed cross-exceptions and a combined supporting brief and answering brief to the Respon-dent™s exceptions. The National Labor Relations Board has considered the decision and record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified above, and to adopt the recommended Order. The Respondent and the Charging Party/Intervenor have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. We shall substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket America, 337 NLRB 175 (2001). 2 The complaint alleges that the Respondent discriminated against employees in order to discourage their union activities, in violation of Sec. 8(a)(1) and (3) of the Act.  It did not independently allege that the Respondent interfered with, restrained, or coerced them in the exercise of Sec. 7 rights, in violation of Sec. 8(a)(1).  However, no party filed exceptions to the judge™s finding of an independent 8(a)(1) violation. that such conduct ﬁis not per se unlawful where the em-ployer can show that its actions were governed by factors other than the pending election. . . . [A]n employer can meet this burden by showing that the benefits granted were part of an already established company policy and the employer did not deviate from that policy upon the advent of the Union.ﬂ  American Sunroof Corp., 248 NLRB 748 (1980), modified on other grounds 667 F.2d 20 (6th Cir. 1981).  Similarly, an employer cannot time the announcement of the benefit in order to discourage union support, and the Board may separately scrutinize the timing of the benefit announcement to determine its lawfulness.  See, e.g., Capitol EMI Music, 311 NLRB 997, 1012 fn. 4 (1993), enfd. 23 F.3d 399 (4th Cir. 1994).  The standard for determining whether the timing of bene-fit announcement during the critical period is unlawful is essentially the same as the standard for determining whether the grant of benefit itself violates the Act.  Ac-cordingly, ﬁ[t]he Board will infer that an announcement or grant of benefits during the critical period is coercive, but the employer may rebut the inference by establishing an explanation other than the pending election for the timing of the announcement or bestowal of the benefit.ﬂ  STAR, Inc., 337 NLRB 962, 962 (2002). In this case, the timing of the Respondent™s April 18 and May 24, 2001 announcements occurred during the critical period, and thus, raises an inference of coercive conduct.3  In order to overcome this evidentiary infer-ence, the Respondent has the burden of ﬁestablishing an explanation other than the pending electionﬂ for the tim-ing of its benefit announcements.  To this end, the Re-spondent produced only one witness, Sheri Comaianni, its human relations advisor.  Comaianni testified that she participated in developing and implementing a wage sur-vey for the nurses and a corresponding salary adjustment based on that survey.  However, when asked by the Gen-eral Counsel whether she ﬁparticipate[d] in the decision as to when the increasesŠas to the timing of the an-nouncement of the increases,ﬂ Comaianni replied, ﬁNo, I did not.ﬂ  Asked a second time, ﬁDid you participate in the decision of the timing of the granting of the in-creases?ﬂ Comaianni again replied, ﬁNo, I did not.ﬂ  As a result, the Respondent™s sole witness, who was called to rebut the established inference that the timing of the April 18 and May 24, 2001 announcements were coer- 3 The amended complaint alleges that the Respondent™s April 18 and May 24, 2001 announcements violated the Act.  The judge found that the Respondent™s March 21 and May 24, 2001 announcements violate the Act.  We do not base our finding of unlawful conduct on the Re-spondent™s March 21, 2001 announcement because this announcement was not alleged as a violation in the complaint, it occurred before the petition was filed on April 10, 2001, and, ultimately, it is not necessary to rely on it for the disposition of this case. 338 NLRB No. 66  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546cive, was completely unqualified to testify about the rea-
sons the announcements were timed as they were.  Re-
spondent elicited no further testimonial or documentary 
evidence to carry its burden to show that the timing of 
the announcements was for reasons ﬁother than the pend-
ing election.ﬂ
4  Therefore, we conclude that the Respon-
dent™s April 18 and May 24, 2001 announcements vio-
lated Section 8(a)(1) of the Act.
5  In so finding, we fur-
ther conclude that the Respondent engaged in objection-
able conduct warranting setting aside the election in the 
event that the revised tally of ballots shows that there is 
not a majority vote in favor of Petitioner SEIU Nurse 
Alliance Local 535.6ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Mercy Hospital Mercy 
Southwest Hospital, Bakersfield, California, its officers, 
agents, successors, and assigns, shall take the action set forth in the Order. IT IS FURTHER ORDERED
 that Case 31ŒRCŒ7993 is sev-
ered and remanded to the Regional Director for Region 

31 for further appropriate action consistent with this De-
cision. 
                                                           
                                                           
4 We also find it significant that the Respondent™s May 24, 2001 an-
nouncement was directed solely to th
e two facilities at which there was union activity, and no announcement was made at the facilities not the 
subject of the unions™ campaigns, even though the announced increases 
were equally applicable to the nurses at those facilities as well.  Such 
targeted announcements underscore th
e inference that the May 24 an-
nouncement was related to the union activity. 
5 In finding this violation, Member
s Bartlett and Cowen do not rely 
on K-Mart Corp., 336 NLRB 455 (2001).
 6 If the revised tally of ballots shows that the election results are in-
conclusive and no ballot selection is 
favored by a majority of the vot-
ers, a rerun election shall be conducted.  See
 Cook Family Foods
, 317 
NLRB 1137 fn. 3 (1995) (the Board will order rerun rather than runoff 
election where two unions have competed, the results were inconclu-
sive, and the Board has found the Em
ployer engaged in objectionable 
conduct).  
If the revised tally of ballots favors the Petitioner, the Board will certify the representative.  As stated in 
Showell Poultry Co.
, 105 NLRB 
580 (1953), in an election involving 
two competing unions in which 
one union has won the election decisi
vely, the election will not be set aside because of employer conduct 
equally affecting both unions.  See 
also Randall Rents of Indiana
, 327 NLRB 867, 868 (1999) (the Board 
declined to set aside two-union election where employer issued unusu-

ally large bonuses to unit employees during the critical period); 
Flat 
River Glass Co., 234 NLRB 1307 (1978) (the Board declined to set 
aside two-union election where employer maintained invalid no-

solicitation rule).  In the absence of evidence that the Employer™s mis-
conduct disparately impacted the competing unions, the Board will 

presume that the objectionable conduc
t had equal effect on both unions, 
and the prevailing union will be certified. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT announce wage adjustments in a manner 
to influence the outcome of any union election. 
WE WILL NOT implement wage adjustments in a manner 
to influence the outcome of any union election. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 MERCY HOSPITAL MERCY SOUTHWEST HOSPITAL   Ann Weinman, Esq., for the General Counsel. Mary P. Palmer, Esq., of Newport Beach, California, for the 
Respondent. Jane Lawhon, Esq., 
of Oakland, California, for the Interve-nor/Charging party.
 James Rutkowskey, Esq., 
of Los Angeles, California, for the 
Petitioner. DECISION STATEMENT OF THE CASE LANA H. P
ARKE, Administrative Law Judge.  Pursuant to a petition for election filed on April 10, 2001,
1 Region 31 con-ducted a union representation 
election among Respondent™s employees on May 30 and 31 in which California Nurses™ As-
sociation (Intervenor/Charging Party) and SEIU Nurse Alliance 
Local 535 (Petitioner) appeared as competing labor organiza-
tions.  Challenged ballots were sufficient in number to affect 
the results of the election.2  On June 7, Intervenor/Charging Party filed timely objections to 
conduct affecting the results of the election (objections).  Interv
enor/Charging Party filed initial 
and first amended unfair labor practice charges on June 29 and 
 1 All dates are in 2001 unless otherwise indicated. 
2 At the hearing, the parties resolved the challenged ballots by stipu-
lation as follows: challenges were sust
ained as to the ballots of Stepha-nie Eyherabid, Brenda Heideman, Cynthia Morlane, Cindy Relyea, 
Joann Seaton, and Cindy Frey.  Ch
allenges were overruled as to the 
ballots of Dianne Fuller, Erlinda Nitro, and Joanne Burris.  Therefore, 
no issue exists as to challenged ballots.  MERCY HOSPITAL MERCY SOUTHWEST HOSPITAL 547July 24, respectively.  The complaint issued August 9, and the 
supplemental decision on objections and challenges and order 
consolidating cases issued Sept
ember 7, consolidating Case 31ŒRCŒ7993 with Case 31ŒCAŒ25139.  The consolidated cases 
were tried in Los Angeles, California, on October 2.  The com-
plaint, as amended at the hearing alleges: (1) that Mercy Hospi-

tal and Mercy Southwest Hospital (Respondent or Mercy) on 
April 18, announced and on May 13 implemented a registered 
nurse compensation plan (the plan) for registered nurses (RNs) that increased their wages in various respects; (2) that Respon-
dent on May 24, announced a
nd on May 27, implemented a 
weekend differential for RNs and an increase in the casual rate 
of pay; (3) that Respondent™s 
conduct was intended to discour-age employees from engaging in protected activity and, thus, 
violated Section 8(a)(1) and (3) of the Act.  Interve-
nor/Charging Party bases its obj
ections on the same conduct. Issues 
1.  Did Respondent, by a
nnouncing and implementing the plan for RNs, discourage employees from engaging in protected 
activity and thereby violate Section 8(a)(1) and (3) of the Act? 
2.  Did Respondent, by a
nnouncing and implementing a weekend wage differential and a casual per diem increase for 
RNs discourage employees from engaging in protected activity 
and thereby violate Section 8(a)(1) and (3) of the Act? 
3.  Did Respondent, by the c
onduct set forth above, interfere 
with the election? 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a California corporation, is engaged in the 
operation of hospitals and provides inpatient and outpatient medical care at facilities in Bakersfield, California.  In the 12-

month period preceding the complaint, Respondent derived 
gross revenues in excess of $250,000 and purchased and re-ceived at its Bakersfield, California hospitals products, goods, 
and materials valued in excess of $5000 directly from enter-
prises located outside the State of California.  Respondent ad-mits, and I find, that it is an
 employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that Petitioner and Intervenor/Cha
rging Party are labor organi-
zations within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES A.  Relevant Credible Evidence 
Where not otherwise noted, the facts herein are based on the 
pleadings, the stipulations of counsel, and/or unchallenged 
credible evidence.3  There is little dispute regarding the events. Respondent operates four hospitals. Bakersfield Memorial, Memorial Center, and Mercy West
side are separate facilities.  
Mercy Truxton/Mercy Southwest ar
e two campuses of the same 
facility (Mercy), employing approximately 254 RNs. The four 
hospitals are operated under a parent company, Catholic Health 
                                                          
                                                           
3 I grant the General Counsel™s motion to correct the transcript as the 
context and my notes support the pr
oposed changes.  I make no finding 
that the transcript is free of othe
r errors.  The motion to correct is 
hereby made a part of the record. 
Care West.  Intervenor/Charging 
Party has a Section 9(a) rela-
tionship and collective-bargaining agreement with Bakersfield 
Memorial.  No union represents RNs at Mercy Westside or 
Memorial Center.  By at least February, union organizational 

campaigns had commenced at Mercy. 
For more than a year prior to the election, Respondent con-
sidered changing its compensation plan for RNs in order to 
address RN recruitment and reten
tion problems.  In January or 
February, Supervisor Jill Haley told RNs employed at theTrux-
ton campus that Respondent was 
considering increases in RN salaries as part of its recruitment and retention program.  Prior 
to March, Respondent held town hall meetings of unit employ-
ees during which management re
presentatives told RNs that Respondent was planning salary 
adjustments.  On March 20, Chuck Van Sluyter (Van Sluyte
r), Respondent™s interim presi-dent, held an employee meeting where he discussed a market 
adjustment to RN wages.  Th
e following day, Van Sluyter is-
sued a memorandum to all Mercy 
RNs stating that he had mis-
takenly told employees at the 
meeting that Respondent could not give wage increases after a union had demonstrated a 30 
percent showing of interest.  In correction, he stated:  Because the hospital has been planning a market ad-
justment for some time, and has announced this to the staff prior to receiving any mention of formal notice from a un-
ion, the hospital may proceed to make the adjustment. 
The hospital is still committed to making a market ad-
justment so that we can continue to attract and retain 
qualified nursing staff.  It is my hope that we will be able 
to make this adjustment no later than the end of April.  
This adjustment is not intended in any way to influence an 
employee™s decision to be represented by a third party.  
However, I also want to make it clear that Catholic 
Healthcare West prefers to maintain a direct working rela-
tionship with all of its employees.
4 At the end of March, beginning of April, Respondent drafted 
a registered nurse compensation pl
an (the plan) to cover RNs in all its hospitals except Bakersfi
eld Memorial, the facility repre-
sented by Intervenor/Charging Pa
rty.  By that time, Respondent 
was well aware of union activity among the Mercy unit em-
ployees.  On April 10, Petitioner filed a petition for election in 
a unit of Respondent™s employees at Mercy.
 5On April 18, Respondent announced the plan to its Mercy 
RNs, the increases to be effective May 13.  The plan included a 
 4 It is clear from the content of this email that Respondent was aware 
the Union had obtained a showing of interest among unit employees 
and that the filing of a representation petition was imminent. 
5 The May 4 Decision and Direction of Election found the following 
unit to be appropriate: INCLUDED: All full time and regular part time Registered 
Nurses (ﬁRNsﬂ) employed in positions requiring an RN license 

who are employed at the Employer™s facilities at 2215 Truxtun 
Avenue and 400 Old River Road 
in Bakersfield, California. 
EXCLUDED: Home health nurses, all other employees, guards 
and supervisors as defined in the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5482-percent market adjustment for all RNs, a 5-percent longevity 
increase, an equity increase, and a 2-percent BSN differential.
 6  On May 18, Respondent and In
tervenor/Charging Party en-
tered into a Memorandum of Agreement to modify the collec-
tive-bargaining agreement coveri
ng Bakersfield Memorial to 
increase RN wages.  The agreement provided that if Interve-
nor/Charging Party were certified as the representative of 
Mercy unit employees, the Mercy unit would be accreted to and 
become a part of the parties™ existing agreement. 
On May 24, Respondent announced a 10-percent weekend 
differential for RNs and an increase of the casual pay rate from 
$22.50 to $28 per hour to be effective May 27.  No such notice 
was given to Mercy Westside
 and Mercy Hospital where no 
union elections were pending. B.  Positions of the Parties The General Counsel and Interv
enor/Charging Party contend 
that Respondent granted salary 
increases to unit employees to 
influence them to vote against 
union representation in violation of Section 8(a)(1) and (3) of the Act.  Intervenor/Charging 

Party further argues that Respondent™s conduct requires the 
holding of a second representa
tion election.  Petitioner and Respondent maintain that no viol
ations of the Act or objection-able conduct occurred.  Petitioner further argues that even if 
unlawful conduct occurred, the conduct impacted both unions 
equally and Intervenor/Charging 
Party, having lost the election 
by a large margin, should not be able to obtain a rerun election.  
C.  Discussion of Alleged Unfair Labor Practices The Board particularly scrutini
zes wage increases given dur-
ing a preelection period as they have ﬁa potential long-lasting 

effect, not only because of their significance to employees, but 
also . 
. . because the increases regularly appear in paychecks 
[as] a continuing reminder.ﬂ  
Holly Farms, Corp.,
 311 NLRB 273, 281Œ282 (1993), enfd. 48 F.3d 1360 (4th Cir. 1995).  
While a wage increase during an organizational campaign is 
suspect, it is not presumptively unl
awful.  Rather, in determin-
ing whether a grant of benefits during a union organizing cam-
paign is unlawful, the Board looks at all the evidence presented 
and draws inferences of unlawful motivation and interference 

with protected rights.  Holly Farms,
 above at 274.  The Board allows an employer to rebut th
e inference by ﬁcoming forward 

with an explanation, other than a pending election, for the tim-
ing of the grant or announcement of such benefits [citations omitted].ﬂ  
Lampi, L.L.C.,
 322 NLRB 502 (1996), followed in 
Noah™s Bay Area Bagels, 331 NLRB 188 (2000). The Board uses the same standard in unfair labor practice 
cases for determining unlawfulness of wage increases as it does 
for deciding whether the grant of benefits during the critical 
preelection period is objectionable conduct:  The critical inquiry is whether the benefits were granted for 
the purpose of influencing the employees™ vote in the election 
and were of a type reasonably calculated to have that effect.  

As a general rule, an employer™s legal duty in deciding 
whether to grant benefits while a representation proceeding is 
                                                          
 6 All RNs received the market adju
stment, half received the equity 
increase, and fewer than 30 received the longevity increase. 
pending is to decide that question precisely as it would if the 
union were not on the scene.  In determining whether a grant 
of benefits is objectionable, the Board has drawn the inference that benefits granted during the critical period are coercive, 
but it has allowed the employer to rebut the inference by com-
ing forward with an explanation, other than a pending elec-tion, for the timing of the gr
ant or announcement of such benefits [citations omitted].  
United Airlines Services Corp., 290 NLRB 954 (1988).  General Counsel has shown that discretionary wage adjust-
ments occurred during the union organizing campaign warrant-ing a presumption of unlawful effects.  Respondent bears the 
rebuttal burden to show that its purpose was not to influence 
employees™ representation vote.  
Southgate Village, Inc., 319 NLRB 916 (1995); Hawkins Lumber Co., 
316 NLRB 837 
(1995); Kauai Coconut Beach Resort,
 317 NLRB 996 (1995).  
Here, uncontroverted (though unspecific and somewhat vague) 
evidence established that Respondent suffered recruitment and retention problems among its RNs because their wage scales 

were not at market comparability.  That is a legitimate business 
reason for adjusting wages that is unrelated to union activity.  
Royal Manor Convalescent Hospital, 322 NLRB 354 (1996).  
Evidence was also adduced that Respondent had been consider-
ing wage adjustments for RNs prior to its employees™ union 
organizational activities, that employees were generally aware 
of Respondent™s plans and queried supervisors about them.  
There is no evidence that the wage adjustments subsequently 
made were motivated by antiunion animus.  In fact, Respondent 
has a collective-bargaining agreement with Intervenor/Charging 
Party covering one of its facilities and agreed that if Interve-
nor/Charging Party were certified as the representative of 
Mercy unit employees, the existi
ng agreement would apply to 
the Mercy unit.  The wage adjustments occurred in an atmos-
phere free of threats or other coercive conduct by Respondent.  
I find, therefore, that the wage adjustments would ultimately 
have been made even if no union were on the scene, and that 
Respondent™s adjustment of RN 
wages was not itself a violation of Section 8(a)(1) and (3) of the Act.  See 
Home Health, Inc.
, 334 NLRB 279 (2001).  The conclusion that Respondent di
d not violate the act by ad-
justing RN wages is not, however, 
dispositive of all the issues.  
While an employer may not have 
violated Section 8(a)(3) of the Act by granting nondiscriminatorily planned wage increases, its 
announcement and effectuation tim
ing may violate 8(a)(1).  
ﬁ[I]t is well established that 
an employer cannot time the an-
nouncement of increased benefits to dissuade employees from 
supporting the union. [Citation omitted.]ﬂ  
K-Mart Corp.,
 supra at 457.  Such an announcement ﬁb
ecomes perilous . . . when the employer has, and exercises, di
scretion in choosing the time for the announcement; timing may not be manipulated to heighten 
the impact of a new benefit, a subject to which employees are 
keenly sensitive.ﬂ  
Waste Management of Palm Beach, 
329 NLRB 198, 199 fn. 4 (1999).
  Respondent bears the burden of showing that the announcement would have been made at the 
same time even if there had been no union activity, 
K-Mart Corp., supra at 457, and it follows that the same rule applies to 
the effectuation timing.  Respondent has not met that burden.  
 MERCY HOSPITAL MERCY SOUTHWEST HOSPITAL 549The only evidence regarding Respondent™s preorganizational 
intention to raise wages consiste
d of testimony that Respondent 
was experiencing employee recruitment and retention prob-
lems, that some kind of comparability study was conducted, 
and that Respondent had discussed changing its compensation plan for RNs with both management and employees.  After 
union activity commenced early in the year, Respondent was 
still in the consideration stage of wage adjustment planning.  It 
was only after Respondent wa
s well aware of Petitioner™s standing to file a representation petition that its plans for wage 
adjustments crystallized.  Even then, Respondent had not, ap-
parently, resolved the details of the adjustment.  Without hav-
ing finalized wage adjustment details or amounts, Respondent announced its intended wage adjustment plans.  Both the pre-mature announcement and the method of announcement justify 
an inference that the timing of the announcement was related to 
union activity.  Thus, the initial announcement came in a March 
21 e-mail in which Respondent also stated clearly its preference 
for maintaining a direct (nonunion) working relationship with its employees.  Moreover, a mo
re detailed announcement made a month later and very shortly 
before the election was made only to employees at Mercy, the only facility facing a union 
election.  The timing of the wage
 adjustment effectuation, com-
ing shortly before the election, also justifies an inference that 
the timing of the effectuation was related to union activity.  
While an employer has the right 
to enumerate its benefits dur-
ing a union campaign, it may not manipulate announcement (or 
effectuation) timing to heighten the impact of a new benefit.  
Speco Corp.,
 298 NLRB 439, 443 (1990); see 
American Sun-roof Corp., 248 NLRB 748 (1980), modified on other grounds 
667 F.2d 20 (6th Cir. 1981), where announcement of a pension 
plan was not unlawful as the employer announced the benefit 
when, in the normal course of business, the plan was finalized 
and would have done so even if there had been no union activ-
ity. 
Here, at the time of the initial announcement, Respondent 
apparently had not determined th
e amount or form of any wage 
adjustment.  Its rush to advise employees of the anticipated 
change before any definite d
ecisions were made suggests an unlawful motivation.  The fact that the announcement was 
made more than 2 months prior to the election does not vitiate 
its unlawfulness or impact.  The 
promise of a future wage ad-justment coupled with Respondent™s stated preference for re-maining nonunion would reasonably cause employees to be-
lieve the announcement and any fo
rthcoming adjustment were designed to influence their vote in the union election.  As the 
Board recognized in Holly Farms, Corp
., above, the an-
nouncement of a future wage adjustment would have a long-
lasting effect as anticipation of
 the wage adjustments would be an ongoing reminder.  Finally, the fact that the wage adjust-

ments themselves were not motivated by a desire to influence 
employees to vote against the Union does not affect these con-
clusions.  The Board has held that a finding that a raise was 
lawfully granted is not inconsistent with a further finding that 
the announcement of the wage in
crease violated the Act.  K-Mart Corp., 
supra at fn. 6.  It follows that the timing of the 

effectuation of the wage adjustments also violates the Act.  
Although the evidence shows that Respondent would have 
made the wage adjustments at some point, Respondent has 
made no showing as to why it timed effectuation of the adjust-
ments to occur shortly before the election.  Therefore, Respon-
dent has not met its rebuttal burden.  Accordingly, I find that 
Respondent violated Section 8(a
)(1) of the Act by its March 21 
and May 24 announcements of wa
ge adjustments for RNs and by its May 13 and May 27 effect
uation of those wage adjust-ments. III.  OBJECTIONS TO CONDUCT AFFECTING RESULTS OF ELECTION Following the election, the tally of ballots recorded that 216 
persons cast ballots: 103 in favor of Petitioner, 49 in favor of 
Intervenor/Charging Party, and 
55 against either labor organi-
zation.  Nine ballots were challe
nged.  By the parties™ stipula-
tions, six of the challenges are sustained and three overruled. Pursuant to the parties™ stipul
ations on challenged ballots, the number of valid votes cast is 210.  The Petitioner, with 103 

counted votes in its favor, has not received a majority of the 
valid votes, but may do so when the three formerly challenged 
ballots are opened and counted.  Having received only 49 votes, 
the status of Intervenor/Charging Party will be unaffected by 
the additional vote count.  Intervenor/Charging Party filed timely objections to the elec-
tion that essentially parallel the complaint allegations.  As set 

forth above regarding the unfair labor practice allegations, I 
have found that Respondent, by its
 timing of wage adjustment announcement and implementation, violated Section 8(a)(1) of 
the Act.  A finding of an unfair labor practice does not, per se, 
require nullification of an election.  Recycle America, 
310 NLRB 629 (1993).  However, the grant of a wage increase during the pendency of an election constitutes both an unfair 
labor practice and objectionable conduct.  Lampi, L.L.C.,
 above.  An announcement of wage increases and manipulated 
effectuation of wage increases can reasonably be expected to 
have the same effect on employees as a wage increase, and I 
find, Respondent™s unlawful actions herein constitute both un-
fair labor practices and objectionable conduct.   It is true that the initial announcement of wage adjustments 
herein was made prepetition.  Th
e Board has consistently held 
that the critical period during which preelection conduct will be 
examined commences with the filing of the petition.  
Ideal Electric Co., 
134 NLRB 1275 (1961), and progeny. However, 
the Board will also consider prepetition conduct that is directly 
related to postpetition conduct.  National League of Profes-sional Baseball Clubs, 330 NLRB 670 (2000).  Here the initial 
unlawful announcement of wage adjustments was an integral 
part of Respondent™s wage adjustment implementation and was followed up by later announcements and by effectuation shortly 
before the election.  From the first announcement, the effect of 
announcement and implementation timing was ongoing as unit 
employees anticipated future wage adjustments.  See 
Holly Farms, Corp
., above.  Made to a large portion, if not all, of the 
unit RNs, it is reasonable to assume that the prepetition an-
nouncement left a coercive ar
oma redolent during the entire election process.  Both the announcements and the implementa-tion of wage adjustments could reasonably be expected to affect 
the results of the election.  Therefore, I find that the timing of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550announcements and implementations of wage adjustments con-
stitutes grounds for setting aside the election. Petitioner argues that, on equitable considerations, the elec-tion should not be set aside.  Petitioner points out that as Inter-venor/Charging Party placed last among the three ballot 

choices, it would not appear on the ballot in any runoff election 
and would only receive another shot at representation if the 
election were rerun.7  Petitioner asks that if, upon opening the 
three remaining determinative challenges, the tally of ballots 

shows that Petitioner did not receive a majority of the valid 
votes counted, a runoffŠrather than a rerunŠelection be held 
in which Intervenor/Charging Party would not participate.   
It is true that in spite of Respondent™s conduct, employee 
support for Petitioner substantially outstripped that for Interve-
nor/Charging Party or against any labor organization.  There is 
no evidence or permissible inference that Respondent™s conduct 
caused or was likely to cause employees to favor Petitioner 
over Intervenor/Charging Party.  Indeed, by agreeing to accrete 
the petitioned-for unit into Respondent™s existing agreement 
with Intervenor/Charging Party, any inferential preference 
would appear to accrue to Intervenor/Charging Party™s benefit.  
Petitioner engaged in no objecti
onable conduct.  To permit a 
rerun election when Petitioner may have won the election even 
in the face of Respondent™s objectionable conduct is unneces-
sary and unfair to Petitioner.  The Board has held that if a union 
has won an election despite an
 employer™s unlawful conduct, 
ﬁthe election results are entitled 
to stand as against a mechani-
cal insistence on the normal ‚laboratory conditions.™  Any other 
result would permit the [e]mployer to benefit from its unlawful 
conduct and provide it with another opportunity to defeat the 
[u]nion.  [Citations omitted].ﬂ  
Axelson, Inc.,
 263 NLRB 77, 78 (1982).  See also Randall Rents of Indiana, 327 NLRB 867 (1999); Empresas Inabon, Inc., 309 NLRB 291 (1992); 
Nestle Co., 248 NLRB 732 (1980).  Therefore, should Petitioner re-
ceive a majority of votes after the determinative challenges are 
counted, I recommend that the Regional Director issue the ap-

propriate certification of representative. Petitioner also seeks to prevent a rerun election in the event 
it loses the election, citing a number of cases, including Axel-son, Inc., above, Swingline Co., 256 NLRB 704 (1981); Nestle Co., above, and Packerland Packing Co., 185 NLRB 653 
(1970).  The cases do not, how
ever, support Petitioner™s posi-tion that only a runoffŠand not a rerunŠelection should be 
held if Petitioner does not obtain a majority of valid votes when 
the determinative challenges are counted.  In each of the cited 
cases, the union won the election over which objections were 
filed.  Petitioner has not cited any authority where, following 
objectionable employer conduct,
 only a runoff election was 
conducted.  Indeed, the Board, in Cook Family Foods, Ltd., 317 NLRB 1137 (1995), demonstrated a clear disinclination for 
such a proceeding even where one union dramatically out-
stripped the other.  In setting aside the results of the first elec-                                                          
 7 NLRB Rules and Regulations Sec. 102.70 provides that where no 
choice in a three-choice union election received a majority of the valid 
ballots cast and no objections are filed, the ballot in any runoff election 
shall provide for a selection betw
een the two choices receiving the largest and second largest number of votes. 
tion and directing that a second election be held, the Board 
said:  In light of the unfair labor practices set forth above . . . which 

the Board has . . . found constituted objectionable conduct, we 
find no merit to the contention that a runoff election should be 
held based on the revised tally of ballots of the first election, 
which indicate that the results of the first election were incon-
clusive.  To the contrary, the 
Board™s prior findings establish that the first election did not fairly indicate the desires of em-
ployees concerning representation.  Accordingly, we shall di-
rect a rerun election.    Id at fn. 3. I find, therefore, that the ballots of Diane Fuller, Erlinda Ni-
tro, and Joanne Burris, shall be
 opened and counted and that a revised tally of ballots be issued
.  If the revised tally shows that 
Petitioner received a majority of 
the valid ballots cast in the 
election, the Regional Director shall issue a certification of 
representative.  In the event 
the Petitioner fails to receive a 
majority of the valid ballots cast,
 the election shall be set aside and a new election conducted.  See High Energy Corp., 259 NLRB 747 (1981). Accordingly, I recommend that Case 31ŒRCŒ7993 be re-
manded to the Regional Director for appropriate action. CONCLUSIONS OF LAW 1.  By announcing its intention to implement wage adjust-
ments for RNs, Respondent violated Section 8(a)(1) of the Act. 2.  By its timing of wage 
adjustment implementation for 
RNs, Respondent violated Section 8(a)(1) of the Act. 3.  These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 4.  The Employer has not otherwise violated the Act. 
5.  By the conduct set forth in
 paragraphs 1 and 2 above, Re-spondent has interfered with th
e representation election con-ducted in Case 31ŒRCŒ7993.  REMEDYŠUNFAIR LABOR PRACTICE CASE Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. REMEDYŠREPRESENTATION CASE Case 31ŒRCŒ7993 is severed a
nd remanded to the Regional Director for Region 31 for the purpose of opening and counting the ballots cast in the election by
 Diane Fuller, Erlinda Nitro, and Joanne Burris.  If the revise
d tally of ballots shows that 
Petitioner received a majority of 
the valid ballots cast in the 
election, the Regional Director shall issue a Certification of 
Representative certifying Petitioner 
as the representative of the appropriate unit.   In the event the revised tally of ballots shows that Petitioner 
failed to receive a majority of the valid ballots cast, I recom-
mend that the election be set aside and that the Regional Direc-
tor for Region 31 conduct a second election.  MERCY HOSPITAL MERCY SOUTHWEST HOSPITAL 551On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8ORDER The Respondent, Mercy Hospital and Mercy Southwest 
Hospital, Bakersfield, California, its officers, agents, succes-
sors, and assigns, shall  
1.  Cease and desist from (a) Announcing its intention to 
implement wage adjustments for employees in order to dissuade employees from selecting a 

union as their collective-bargaining representative. 
(b) Timing the implementation of wage adjustments for em-
ployees so as to dissuade employees from selecting a union as 
their collective-bargaining representative. 
(c) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act: (a) Within 14 days after service by the Region, post at its 
Mercy Hospital and Mercy Southwest Hospital campuses in 
Bakersfield, California, copies of the attached notice marked 
                                                          
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ﬁAppendix.ﬂ9   Copies of the notice, on forms provided by the 
Regional Director for Region 31, after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspic
uous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mate-
rial.  In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facilities involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at Mercy Hospital 
and Mercy Southwest Hospital 
at any time since March 21, 2001. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of the Act not specifically found. 
 9  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 